DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment
The amendment filed on February 10, 2021 in response to the previous Office Action (11/12/2020) is acknowledged and has been entered.
	Claims 2 – 3 and 10 – 13 are currently pending.
	Claims 1 and 4 – 9 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 10, 2021, with respect to claim amendments have been fully considered and are persuasive.  

 Allowable Subject Matter
Claims 2 – 3 and 10 – 13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the closest prior art fails to disclose, suggest or teach having the inclinometer measure and report an angle theta[z] of the image sensor's z axis with respect to a level orientation of the image sensor and concurrently having the image display display the image captured by the image sensor; based on the report of the angle theta[z], having the motor make a correction by rotating the image sensor around the center of the motor with respect to the image sensor's z axis, by the motor rotating the image sensor by an angle of minus theta[z] to thereby reduce the angle theta[z] of the image sensor's z axis to a zero value, said correction by said motor rotation leveling the image thereby avoiding a keystoning effect in the image; and controlling the motor to move the image sensor linearly along at least one of the image sensor's y axis and x axis, the linear movement along the y axis being up to a first specified threshold along the y axis and the linear movement along the x axis being up to a second specified threshold along the x axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698